UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

BEFORE: JAMES M. WICKS, U.S. MAGISTRATE JUDGE                                   DATE: 9/7/2021
                                                                                TIME: 10:00 AM
                                                                          ☐ SEALED PROCEEDING

                 CIVIL CAUSE FOR DISCOVERY CONFERENCE (video)
             CASE: 2:14-cv-07434-DRH-JMW, Ruggiero v. The County of Suffolk et al

APPEARANCES:

       For Plaintiff:   Steven J. Moser

       For Defendant: Hope S. Gabor

Court Reporter/FTR: 10:03-10:27 (video)

THE FOLLOWING RULINGS WERE MADE:

☒      Status conference held. Despite this case being commenced in 2014, the parties have made zero
       progress with discovery. As such, counsel for Plaintiff made an oral application to extend the
       current discovery deadlines. Because it is this Circuit’s preference to have matters resolved on
       the merits and, likewise, parties take full advantage of the discovery process, the Court is
       granting a limited, final extension of discovery. To be clear, this is the FINAL discovery
       extension. Plaintiff shall respond to Defendants' outstanding interrogatories and document
       demands by 9/30/21. The parties further advised the Court that there will be no experts in this
       case, and therefore all discovery shall close on 10/29/21. Any depositions shall be taken by that
       date. The parties agreed that Plaintiff will be made available for her deposition on 10/14/21. A
       status conference has been scheduled for 11/9/21 at 2:30 pm via the Court’s Video Zoom. The
       Court will email the Zoom invitation closer to the conference date. If either party intends to
       move for summary judgment, the deadline to take the first step to do so is 12/1/21. A final
       pretrial conference has been scheduled for 12/2021 at 10:30 am in courtroom 1020. If the trial
       judge requires one, a joint proposed pretrial order in compliance with that judge’s requirements
       and signed by counsel for each party must be received by the undersigned 5 business days prior
       to this conference.

       THE PARTIES ARE REMINDED that audio or video recording of proceedings by any
       party other than the Court is strictly prohibited by Local Civil Rule 1.8. Violation of this
       rule may result in sanctions, including removal of court issued media credentials, restricted
       entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
       appropriate by the Court.

                                                    SO ORDERED
                                                     /s/James M. Wicks
                                                    JAMES M. WICKS
                                                    United States Magistrate Judge
